DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made in the receipt of the amendment filed October 25, 2021.  The amendment has been approved for entry.
Allowable Subject Matter
Claims 3 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to anticipate or render obvious a vehicle suspension comprising a hollow coil spring comprising an end turn portion supported by a spring seat, a flat end face of the end turn portion comprises a lower portion that includes the distal-end-center closure portion and is supported by the stopper wall, and an upper portion that is exposed at an upper side of the stopper wall.  In particular, the stopper wall supports the distal-end-center closure portion that is located along an axis at a center of the end wall portion, in addition, the distal-end-center closure portion has a thickness less than surrounding parts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TJW
November 2, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657